      Case 1:18-cr-00331-PAE Document 123
                                      124 Filed 09/08/20
                                                09/09/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                    888 GRAND CONCOURSE, SUITE 1H
                                                    BRONX, NEW YORK 10451
                                                    (718) 293-4900 • FAX (718) 618-0140
                                                    www.klugerlawfirm.com

                                                    September 8, 2020


By ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Miguel Padilla
               18 Cr. 331 (PAE)

Dear Judge Engelmayer:

      I represent Mr. Padilla in this matter. Mr. Padilla has pled guilty and is due to be
sentenced on September 22, 2020 at 10:00 a.m. Due to the current Covid-19 pandemic,
the defense respectfully requests that sentencing in this matter be adjourned to November
2020. Mr. Padilla is in a wheelchair and has serious medical issues, which makes in-court
appearance particularly risky for him. Moreover, I have had limited access to my office,
which is hampering my ability to properly prepare for sentencing.

      AUSA Michael Krouse, consents to this request on behalf of the Government.

      Thank you.

                                                    Respectfully,

                                                    /s/ Matthew J. Kluger
                                                    Matthew J. Kluger


cc:    AUSA Michael K. Krouse
                                             GRANTED. Sentencing is adjourned to December 14,
       PSO Mohammed Ahmed
                                             2020 at 10:30 a.m. The parties shall serve their
                                             sentencing submissions in accordance with this Court's
                                             Individual Rules & Practices in Criminal Cases. The
                                             Clerk of Court is requested to terminate the motion at
                                             Dkt. No. 123.              9/9/2020
                                              SO ORDERED.

                                                                
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
